The wife filed petition for divorce on the ground of desertion. A solicitor was appointed, under the statute, actively to defend, the husband being confined in an insane asylum. Answer denying the desertion was filed, and later an amended answer and counter-claim, alleging adultery by the wife. The wife filed no answer to the counter-claim, and has now obtained voluntary dismissal of her petition.
It is difficult to see that there can be valid prosecution of the counter-claim, which is filed by a guardian ad litem (whose authority is only to defend), and which has an affidavit of non-collusion made, not by the defendant, but by the solicitor.
However, if there can be any validity to further proceedings on the counter-claim, it is obvious that the present situation comes within the spirit of rule 266A, and the cause should proceed as an ex parte suit, if at all. *Page 520